Case 1:20-cv-15700-NLH-KMW Document 3 Filed 11/10/20 Page 1 of 2 PageID: 17



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JAMIL AMIN BEY                        1:20-cv-15700-NLH-KMW

                  Plaintiff,             OPINION

           v.

   MANSFIELD TWP. MUNICIPAL
   COURT and JUDGE DENNIS P.
   MCINERNEY

                  Defendants.


APPEARANCES:

JAMIL AMIN BEY
719B COUNTRY CLUB PKWY
MOUNT LAUREL, NJ 08054

     Plaintiff appearing pro se

HILLMAN, District Judge

     Plaintiff Jamil Amin Bey, appearing pro se, filed a

complaint alleging violations of his federal constitutional

rights, among other claims, without submitting the required

filing fee or filing applications to proceed in forma pauperis

(“IFP”).

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,

or render any other service for which a fee is prescribed,

unless the fee is paid in advance.       The entire fee to be paid in

advance of filing a civil complaint is $400.         Under Title 28,

section 1915 of the United States Code, however, a court may
Case 1:20-cv-15700-NLH-KMW Document 3 Filed 11/10/20 Page 2 of 2 PageID: 18



allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application.       28 U.S.C. § 1915(a)(1).

     Because Plaintiff has failed to pay the filing fee or

submit an IFP application, 1 the Clerk of the Court will be

ordered to administratively terminate this action, without

filing the Complaint or assessing a filing fee. 2        Plaintiff will

be granted leave to apply to re-open within 45 days by either

paying the filing fee or submitting the proper IFP application.

     An appropriate Order follows.



Date: November 10, 2020                   /s Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




1 In his filing, Plaintiff does state that he “does not have, or
possess, any gold or silver coins.” However, § 1915(a)(1)
requires a Plaintiff seeking to proceed in forma pauperis to
submit “an affidavit that includes a statement of all assets
such prisoner possesses.” Id. (emphasis added).
2 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    2
